Citation Nr: 1720531	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-21 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus and, if so, whether the claim may be granted.

3.  Entitlement to service connection for acoustic neuroma, bilateral ears.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss disability was denied in a January 2009 unappealed rating decision and no new and material evidence was received prior to the expiration of the appeal period; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

2.  The claim for service connection for tinnitus was denied in a January 2009 unappealed rating decision and no new and material evidence was received prior to the expiration of the appeal period; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

3.  Acoustic neuroma is not shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for acoustic neuroma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in March 2011 and March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that VA is not required to provide a medical examination or obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).  Also, the Board finds that a VA examination is not required in the matter of acoustic neuroma as there is no competent evidence indicating the presence of acoustic neuroma associated with the Veteran's service, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McCLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the appeal.

II.  Reopening Claims

In February 2011, VA received a petition to reopen the previously denied claims for service connection for bilateral hearing loss disability and tinnitus.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Facts & Analysis

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claims for service connection for bilateral hearing loss disability and tinnitus.

The RO initially denied the claim for service connection for bilateral hearing loss disability in a February 2002 rating decision.  A February 2002 letter notified the Veteran of that decision.  No appeal was filed and no new and material evidence was received prior to the expiration of the appeal period.  As such, the February 2002 rating decision became final.

In April 2008, VA received a petition to reopen the previously denied claim for service connection for bilateral haring loss disability and a claim for service connection for tinnitus.  The RO denied the claims in a January 2009 rating decision.  A January 2009 letter notified the Veteran of that decision.  No appeal was filed and no new and material evidence was received prior to the expiration of the appeal period.  As such, the January 2009 rating decision became final.

At the time of the January 2009 rating decision, the evidence of record included STRs, VA treatment records, and statements from the Veteran.  The claim was denied because, although the evidence showed bilateral hearing loss disability and tinnitus, the evidence failed to show that either disability was manifested in service or within the initial post separation year, or that either disability is attributable to service.

Evidence associated with the record since the January 2009 rating decision includes service personnel records, correspondence, and VA treatment records.  These recent evidentiary submissions do not cure any prior evidentiary defect.  The medical evidence does not link the condition to service.  The Veteran's contention that his disabilities are related to acoustic trauma in service was previously considered at the time of the prior denial.  Thus, this information is merely cumulative of information previously of record.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.

Therefore, new and material evidence to reopen the previously disallowed claims for bilateral hearing loss and tinnitus has not been submitted.  Accordingly, the petitions to reopen these claims are denied.

III.  Service Connection

VA received a claim for service connection for acoustic neuroma (benign tumor of the auditory nerve) from the Veteran in September 2012.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for acoustic neuroma.  Acoustic neuroma has not been present at any time during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).
In this case, STRs and VA treatment records show no diagnosis for acoustic neuroma.  Report of VA audiological examination dated in December 2008 reflects no diagnosis for acoustic neuroma although the Veteran complained of hearing loss and tinnitus.  At this time, sensorineural hearing loss was found.

VA treatment records reflect that the Veteran has asymmetric hearing loss with audiogram findings consistent with retrocochlear pathology.  The Veteran was evaluated for vertigo and to rule out cerebral lesion in February 1999.  A February 1999 CT scan of the head showed no enhancing lesions or masses, and normal CT scan of the brain.  An April 2011 note reflects complaints of hearing loss and near constant tinnitus in the left ear, but the Veteran denied vertigo.  By history, he had noise exposure from driving heavy equipment and trucks in service.  The Veteran reported that he operated a wrecker and that both ears now felt stopped up.  He denied loud noises beyond operating his wrecker-truck.  A June 2012 note shows that the Veteran was evaluated for complaints of dizziness.  A July 2012 MRI revealed findings consistent with "acute mastoiditis."  A September 2012 ENT note shows an impression for peripheral vestibular weakness without evidence of effusion.  VA treatment records do not include any diagnosis for acoustic neuroma.

The Board accepts that the Veteran is competent to report his symptoms, such as dizziness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to diagnose himself with acoustic neuroma as this is a complex medical determination.  Here, the Veteran lacks the requisite medical expertise to diagnose this disorder.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Therefore, the Veteran's opinion that he has acoustic neuroma has no probative value.

Accordingly, as acoustic neuroma is not shown at any time during the pendency of this appeal, the claim is denied.  The evidence of record is not roughly in equipoise, so there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The petition to reopen the previously disallowed claim for service connection for bilateral hearing loss disability is denied.

The petition to reopen the previously disallowed claim for service connection for tinnitus is denied.

Service connection for acoustic neuroma is denied.




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


